Report of the referee confirmed as to the dismissal of the Herman specification and as to the other specification the report is modified by disapproving certain findings of fact, and making new findings of fact, and order entered censuring the respondent. Memorandum: There are two separate charges against the respondent of conversion of money of clients. The official referee has reported in favor of dismissing the second charge, and we adopt that recommendation. Upon the other charge the referee has found that the respondent converted to his own use money of a client. We disapprove such finding. We find that when respondent received *853the money in settlement of his client’s claim he did not use reasonable diligence to pay over to his client the money so received. But there are some extenuating circumstances. The respondent was ill during part of the time and thereafter received injuries in an automobile accident which confined him to his home. Since the commencement of this proceeding the respondent has paid to his client the money which he had collected and neglected to turn over to him. These facts do not entirely excuse the respondent for Ms failure promptly to remit to Ms client the money belonging to him. For such conduct the respondent should be censured. (Matter of Lathrop, 257 App. Div. 297; Matter of Beaubian, Id. 962.) All concur, except Lewis and Dowling, JJ., who dissent and vote for affirmance of the referee’s report and for the discipline therein recommended. Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.